DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshack et al. (US 2008/0170536 A1, hereinafter “Marshack”).
 	Regarding claim 1, Marshack teaches a communication system, comprising:
one or more satellites disposed in one or more orbital planes (figs. 3, 5); at least two terminals positioned at end sections of a plurality of satellites, wherein the plurality of satellites are configured to provide bi-directional communication between the two terminals (fig. 3, ¶ [0033], satellite communication network 300 having two network ground stations 302 and 303 and four network satellites 304 to 307 at different points in a LEO/MEO orbital path 309 around the Earth 108. ¶ [0037]), and wherein data transmission between the terminals is based solely on geographic data of the terminals (fig. 3, ¶ [0034], the first satellite 304, disposed at a location 312 within orbital path 309, receives the data packets 310 (S406) and transmits the data packets 310 over an optical signal 314 to the second satellite 305, that is within optical communication range of the first satellite 304 and is disposed at a location 315 within orbital path 309 between the first satellite 304 and the destination ground station 303 (S410), ¶ [0052], ¶ [0055], GPS information regarding the current location of other network satellites or ground stations is used to aim the antenna toward a signal source or target. ¶ [0071], ¶ [0077]).
 	Regarding claim 2, Marshack teaches the communication system of claim 1, further comprising: an optimal pathway comprising a theoretical pathway that is determined based on transmitting and receiving satellites’ position and orientation, distance, and electromagnetic visibility (figs. 3, 5, ¶ [0034], ¶ [0038], ¶ [0045], ¶ [0047], the satellite maintains a table in the storage medium 504 of recent location information regarding any or all of the other network satellites. ¶ [0048], ¶ [0049], ¶ [0050], The router 510 creates and continuously updates an adapted Internet routing table including the network satellites and ground stations that are currently in communication range or within its current communication capabilities, as well as the network satellites and ground stations that are not currently in communication range or within its current communication capabilities. The routing table includes distance or cost information based on the current available of network satellites and ground stations, as well as anticipated future availability of network satellites and ground stations, ¶ [0065], ¶ [0077]).
 	Regarding claim 5, Marshack teaches the communication system of claim 1, further comprising: wherein the configuration of the satellites are dynamic (figs. 3, 5, 7, ¶ [0037]-¶ [0038], ¶ [0065], ¶ [0069]).
 	Regarding claim 7, Marshack teaches the communication system of claim 2, further comprising: wherein the theoretical pathway is the shortest distance between the terminals based on at least one of a geography data and a topology data of the earth (fig. 3, ¶ [0050], ¶ [0063], a satellite that will pass over the originating ground station and facilitate the quickest delivery of the communication or the shortest route to the destination ground station, or another satellite. ¶ [0064], In order to determination which satellite to select, the originating ground station may use ephemeris information regarding the network satellites, or an astrodynamics calculator, such as an orbital estimator or propagator, ¶ [0071], the satellite may identify the network ground station expected to provide the shortest or quickest route to the Internet destination address).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	Claims 3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marshack.
	Regarding claim 3, Marshack teaches the communication system of claim 1, where each satellite in the network functions as an Internet router with respect to neighboring satellites and ground stations, and/or forms a node in a mesh network. The router creates and continuously updates an adapted Internet routing table including the network satellites and ground stations that are currently in communication range or within its current communication capabilities, as well as the network satellites and ground stations that are not currently in communication range or within its current communication capabilities (figs. 3, 5, ¶ [0049], ¶ [0050]).
 	Marshack does not explicitly teach a machine-generated boundary box comprising maximum and minimum latitudes and maximum and minimum longitudes of a satellite within which data transmission between the terminals is permitted.
 	However, it is well known in the art to define a boundary box within which data transmission between terminals is permitted.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to define a boundary box comprising maximum and minimum latitudes and maximum and minimum longitudes of a satellite (communication range of a satellite) within which data transmission between terminals is permitted in the system of Marshack to utilize conventional design techniques in the art.
 	Regarding claim 10, Marshack teaches the communication system of claim 3.
Marshack does not explicitly teach wherein longitudinal boundaries of the boundary box remain constant throughout the optimal pathway.
Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize constant longitudinal boundaries of the boundary box throughout the optimal pathway in the system of Marshack. The motivation for doing this is a matter of design choice.
Regarding claim 11, Marshack teaches the communication system of claim 3.
Marshack does not explicitly teach wherein the longitudinal boundaries of the boundary box extends beyond the longitudes of the terminals, or wherein the longitudinal boundaries of the boundary box equals the longitudes of the terminals.
Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, the longitudinal boundaries of the boundary box to extend beyond the longitudes of the terminals, or equal the longitudes of the terminals in the system of Marshack. The motivation for doing this is a matter of design choice.
Regarding claim 12, Marshack teaches a communication system, comprising: a constellation of satellites fixed in position and orientation disposed in a plurality of orbital planes (fig. 3, ¶ [0038] ); an optimal pathway comprising a theoretical pathway (¶ [0050], ¶ [0065] and ¶ [0077]);  and wherein data transmission between the satellite and the terminal, or any combination thereof, does not comprise processing nor analysis of the data ( fig. 3, ¶ [0034], The first satellite 304 receives the data packets 310 (S406) and transmits the data packets 310 over an optical signal 314 to the second satellite 305, that is within optical communication range of the first satellite 304 and is disposed at a location 315 within orbital path 309. ¶ [0035]).
Marshack does not explicitly teach an algorithm-generated boundary box within which transmission between a satellite and a terminal, or any combination thereof, is permitted.
 	However, it is well known in the art to define a boundary box within which data transmission between a satellite and terminal, or any combination thereof, is permitted.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to define a boundary box within which data transmission between a satellite and terminal, or any combination thereof (communication range of a satellite), is permitted in the system of Marshack to utilize conventional design techniques in the art.
Regarding claim 13, Marshack teaches the communication system of claim 12, wherein an area of the boundary box comprises all possible communication pathways permitted, as set forth above.
Marshack does not explicitly teach wherein an area of the boundary box comprises all possible communication pathways permitted that approximates the optimal pathway. 
However, it is obvious that all possible communication pathways permitted, included in the boundary box, include all pathways that approximate the optimal pathway in the boundary box of Marshack. 
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marshack in view of Nachmanson et al. (US 2012/0280999 A1, hereinafter “Nachmanson”).
 	Regarding claim 6, Marshack teaches the communication system of claim 2.
Marshack does not explicitly wherein the theoretical pathway comprises a plurality of line segments and at least one vertex, and wherein the vertex comprises a change in direction of the theoretical pathway.
Nachmanson teaches a pathway comprises a plurality of line segments and at least one vertex, and wherein the vertex comprises a change in direction of the theoretical pathway (fig. 19, ¶ [0107]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the theoretical pathway can include a plurality of line segments and at least one vertex in the system of Marshack to utilize conventional design techniques in the art.
9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Marshack in view of Arethens (US 2006/0167619 A1) and Meek (US 2018/0022474 A1).
Regarding claim 19, Marshack teaches the communication system of claim 12.
Marshack does not explicitly teach wherein accuracy of an approximation of the optimal pathway is directly proportional to an amount of satellites in the constellation.
Arethens teaches accuracy of an approximation is proportional to an amount of satellites (¶ [0007]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that accuracy of an approximation of the optimal pathway is directly proportional to an amount of satellites in the constellation in the system of Marshack to use accurate data with sufficient integrity (¶ [0012] of Arethens).
Marshack in view of Arethens does not explicitly teach wherein communication bandwidth is directly proportional to an amount of satellites in the constellation.
Meek teaches bandwidth is directly proportional to an amount of satellite in the constellation (¶ [0039], Beyond the minimum number of satellites, additional satellites are added to each plane in order to increase the bandwidth that can be provided to end users and to increase coverage area).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that bandwidth is directly proportional to an amount of satellite in the constellation in the system of Marshack in view of Arethens to increase/decrease bandwidth and coverage area.
10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Keremedjiev (US 2015/0295638 A1) in view of Coleman et al. (US 2014/0016941 A1, hereinafter “Coleman”).
Regarding claim 20, Keremedjiev teaches a communication system, comprising: a first satellite communicatively coupled to a first terminal through a first link; a second satellite communicatively coupled to a second terminal through a second link, wherein the first satellite is communicatively coupled to the second satellite through a crosslink configured to provide bi-directional communication between the first terminal and the second terminal (figures 1, 4 and 5, ¶ [0034], ¶ [0036] and ¶ [0037]), an optimal pathway comprising at least one of a straight line and a theoretical pathway; wherein the first satellite and the second satellite are configured to arrive along the optimal pathway at a predetermined time interval (¶ [0011], the high altitude platforms may be configured to be continuously repopulated and to move in a coordinated manner from one network center to another network center while providing data relay for transferring the data signals between the network centers. The communication path between network centers may be optimized in real time such that the communication path with the lowest total latency is used, ¶ [0028], ¶ [0033], For sun-synchronous or nearly polar satellites, this would provide two communication windows per orbit, each representing roughly 10% of the orbital period of the satellite, and ¶ [0034]).
Keremedjiev does not explicitly teach wherein data transmission between the terminals does not comprise converting to an electrical signal, wherein the first satellite forms a new connection with the second satellite prior to dropping a previous connection for maintaining continuous connectivity.
Coleman teaches wherein data transmission between the terminals does not comprise converting to an electrical signal, forming a new connection with the second satellite prior to dropping a previous connection for maintaining continuous connectivity (figs. 2, 3, ¶ [0042], Each of the plurality of satellites includes optical circuitry/hardware for optically processing and switching incoming and outgoing optical signals without converting the optical signals into electrical signals, ¶ [0011], ¶ [0031], extra links used to make new connections before the old ones are dropped as the satellites orbit around the earth).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transmit data between the terminals without converting to an electrical signal, and to form a new connection, at the first satellite, with the second satellite prior to dropping a previous connection in the system of Keremedjiev to further enhance system efficiency and reliability. 
Keremedjiev in view of Coleman does not explicitly teach a boundary box within which data transmission between the terminals is permitted. 
 	However, it is well known in the art to define a boundary box within which data transmission between terminals is permitted.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to define a boundary box within which data transmission between terminals is permitted in the system of Keremedjiev in view of Coleman to utilize conventional design techniques in the art.
Allowable Subject Matter
11.	Claims 4, 8, 9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “ wherein the terminals are located at or above a predetermined minimum latitude, and wherein the earth’s circumference is inversely proportional to latitude.”
 	Regarding claim 8, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim, and intermediate claim and “wherein the theoretical pathway travels in the east or the west direction when it is highest in latitude.”
 	Regarding claim 9, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim, and intermediate claim and “wherein the theoretical pathway travels generally in the north or south directions when it is below a predetermined latitude, and wherein the theoretical pathway travels generally in the east or west directions when it is above the predetermined latitude”. 
Regarding claim 14, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “wherein edges surrounding the boundary box comprise maximum latitudes and longitudes permitted in a communication pathway, and wherein edges of the boundary box comprises longest permitted pathways”
 	Regarding claim 15, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim  and “wherein latitude edges of the boundary box decrease and approach the optimal pathway when additional satellites are added to the constellation.”
Regarding claim 16, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “ wherein the theoretical pathway comprises a change in north-south direction that is greater than the change in east-west direction when it is below a minimum threshold latitude, and wherein the theoretical pathway comprises a change in east-west direction that is greater than the change in north-south direction when it is above the minimum threshold latitude.”
Regarding claim 17, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “wherein multiple alternate pathways transmit overlapping data between the terminals for preventing a gap in transmission and a confirmation of data, wherein the alternate pathways transmit the overlapping data in at least one of a different frequency and a different polarization, and wherein duplicate data converges at a receiving satellite or terminal and is removed by the receiving satellite or terminal.”
Regarding claim 18, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “ wherein an actual pathway taken is the most accurate approximate of the optimal pathway at any given time.”
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1-10, 12, 13, 15, 16, 18, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8, 9, 11, 14, 16 and 18 of U.S. Patent No. 10,924,180 B2 (hereinafter “Patent’180”). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 1, claim 1 of Patent’180 teaches a communication system, comprising: one or more satellites disposed in one or more orbital planes; at least two terminals positioned at end sections of a plurality of satellites, wherein the plurality of satellites are configured to provide bi-directional communication between the two terminals, and wherein data transmission between the terminals is based solely on geographic data of the terminals.
	Claim 1 merely broadens the scope of claim 1 of Patent’180 by removing limitations (e.g., wherein the satellites are disposed at a fixed distance interval and a fixed altitude interval; at least two terminals positioned at end sections of a plurality of satellites, wherein the terminals are located at or above a predetermined minimum latitude, wherein the earth's circumference is inversely proportional to latitude; an optimal pathway comprising at least one of a straight line and a theoretical pathway; and a machine-generated boundary box comprising maximum and minimum latitudes and maximum and minimum longitudes of a satellite within which data transmission between the terminals is permitted). 
	Regarding claim 2, claim 2 of Patent’180 teaches an optimal pathway comprising a theoretical pathway that is determined based on transmitting and receiving satellites’ position and orientation, distance, and electromagnetic visibility-
 	Regarding claim 3, claim 1 of Patent’180 teaches a machine-generated boundary box comprising maximum and minimum latitudes and maximum and minimum longitudes of a satellite within which data transmission between the terminals is permitted.
 	Regarding claim 4, claim 1 of Patent’180 teaches wherein the terminals are located at or above a predetermined minimum latitude, and wherein the earth’s circumference is inversely proportional to latitude. 
 	Regarding claim 5, claim 18 of Patent’180 teaches wherein the configuration of the satellites are dynamic.
 	Regarding claim 6, claim 4 of Patent’180 teaches wherein the theoretical pathway comprises a plurality of line segments and at least one vertex, and wherein the vertex comprises a change in direction of the theoretical pathway.
 	Regarding claim 7, claim 5 of Patent’180 teaches wherein the theoretical pathway is the shortest distance between the terminals based on at least one of a geography data and a topology data of the earth.
 	Regarding claim 8, claim 6 of Patent’180 teaches wherein the theoretical pathway travels in the east or the west direction when it is highest in latitude.
 	Regarding claim 9, claim 11 of Patent’180 teaches wherein the theoretical pathway travels generally in the north or south directions when it is below a predetermined latitude, and wherein the theoretical pathway travels generally in the east or west directions when it is above the predetermined latitude. 
 	Regarding claim 10, claim 8 of Patent’180 teaches wherein longitudinal boundaries of the boundary box remain constant throughout the optimal pathway.
Regarding claim 12, claim 9 of Patent’180 teaches a communication system, comprising: a constellation of satellites fixed in position and orientation disposed in a plurality of orbital planes; an optimal pathway comprising a theoretical pathway; an algorithm-generated boundary box within which transmission between a satellite and a terminal, or any combination thereof, is permitted, and wherein data transmission between the satellite and the terminal, or any combination thereof, does not comprise processing nor analysis of the data.
Claim 12 merely broadens the scope of claim 9 of Patent’180 by removing limitations (e.g., wherein the constellation is configured to provide coverage between two terminals by directing data north or south of a predetermined latitude for minimizing a distance between the two terminals; and wherein an area of the boundary box comprises all possible communication pathways permitted that approximates the optimal pathway).
Regarding claim 13, claim 9 of Patent’180 teaches wherein an area of the boundary box comprises all possible communication pathways permitted that approximates the optimal pathway. 
Regarding claim 13, claim 9 of Patent’180 teaches wherein edges surrounding the boundary box comprise maximum latitudes and longitudes permitted in a communication pathway, and wherein edges of the boundary box comprises longest permitted pathways
Regarding claim 15, claim 14 of Patent’180 teaches wherein latitude edges of the boundary box decrease and approach the optimal pathway when additional satellites are added to the constellation.
Regarding claim 16, claim 11 of Patent’180 teaches wherein the theoretical pathway comprises a change in north-south direction that is greater than the change in east-west direction when it is below a minimum threshold latitude, and wherein the theoretical pathway comprises a change in east-west direction that is greater than the change in north-south direction when it is above the minimum threshold latitude.
Regarding claim 18, claim 16 of Patent’180 teaches wherein an actual pathway taken is the most accurate approximation of the optimal pathway at any given time.
Regarding claim 20, claim 16 of Patent’180 teaches  a communication system, comprising: a first satellite communicatively coupled to a first terminal through a first link; a second satellite communicatively coupled to a second terminal through a second link, wherein the first satellite is communicatively coupled to the second satellite through a crosslink configured to provide bi-directional communication between the first terminal and the second terminal, wherein data transmission between the terminals does not comprise converting to an electrical signal, wherein the first satellite forms a new connection with the second satellite prior to dropping a previous connection for maintaining continuous connectivity; an optimal pathway comprising at least one of a straight line and a theoretical pathway, wherein the first satellite and the second satellite are configured to arrive along the optimal pathway at a predetermined time interval; and a boundary box within which data transmission between the terminals is permitted. 
Claim 20, merely broadens the scope of claim 16 of Patent’180 by removing limitation(s) (e.g., wherein an actual pathway taken is the most accurate approximation of the optimal pathway at any given time).
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477